EA~TORNEYGENERAI.
                                OF      TEXAS

                           AURTIN.      TEXAS        78711




                                      June 11,      1975


The Honorable Tom Hanna                                    Opinion No.   H.- 62 5
Criminal District Attorney
Jefferson County                                           Re:    Whether the County Court
P. 0. Box 2553                                             of Jefferson County has concur-
Beaumont,  Texas 77704                                     rent jurisdiction with the county
                                                           courts at law.
Dear Mr.     Hanna:

   You have requested our opinion as to jurisdictional                perimeters    of the
County Court of Jefferson County, asking:

        Does the County Court of Jefferson    County have
        concurrent jurisdiction with the Jefferson  County
        Courts at Law in civil and criminal matters?

     The jurisdiction    of the County Court and the County Courts at Law of
Jefferson County have been prescribed       by articles 1970-112, 1970-113, and
1970-126a,   V. T. C. S.

   Article    1970-112   provides    in pertinent    part as follows:

            The County Court of Jefferson County at Law shall
       have jurisdiction    in all matters and cases,    civil and
       criminal,    original and appellate,    over which by the
       general laws of the State the County Court of said County
       would have jurisdiction,      except as hereinafter   provided
       in [article 1970-113,   V. T. C.S.],   and all cases pending
       in the County Court of said County other than probate
       matters    such as are provided in [article 1970-113,
       V. T. C. S. ]shall be and the same are hereby transferred
       to the County Court of Jefferson       County at Law, and
       all writs and process,      civil and criminal,  heretofore
       issued by or out of said County Court, other than those
       pertaining    to matters which are hereby exempt by this
       Act that are to remain in the County Court of Jefferson




                                        p.   2768
                                                                                          i




The Honorable   Tom Hanna.     page 2    (H-625)




       County, shall be and the same are thereby made return-
       able to the County Court of Jefferson County at Law.           -The
       jurisdiction   of the County Court of Jefferson      County at
       Law. and to the judge thereof,       shall extend to all matters
       of eminent domain of which jurisdiction        as heretofore
       vested in the County Court or in the County Judge; but
       this provision    shall not affect the jurisdiction   of thexm-
       missioners     Court or the County Judge of Jefferson       County
       as the presiding     officer of said Commissi&k+      Court as to
        roads,bridges    and public highways,     or matters of eminent
       domain which are now in the jurisdiction         of the Commis-
        sioners Court or the Judge thereof.        (Emphasis    added].

    Article 1970-126a creates a second county court at law and gives to such
court the same jurisdiction  as that conferred on the county court at law
referred to in article 19X&112.

   Article 1970-113 further defines the respective jurisdiction        of the Jefferson
County Court and the County Courts at Law as follows:

            The County Court of Jefferson      County shall retain,
       as heretofore,     general jurisdiction  of the probate court,
       and all jurisdiction    conferred by law now over lprobate
       matters,   and the judge of the County Court of Jefferson
       County at Law may act for the judge of the county court
       in any juvenile,    lunacy or--probate matter,    and also
       may perform      for the county judge any and all ministerial
       acts required by the laws of this state of the county
       judge, and any and all acts thus performed        by the judge
       of the County Court at Law while acting for the county
       court shall be valid and binding upon all parties to such
       proceedings    or matters,    the same as if performed     by
       the county judge, provided that the powers thus given the
       judge of the County Court of Jefferson County at Law shall
       extend to and include all powers of the county judgekkizept his
       powers and duties in connection with the transaction         of the
       business of the county as presiding officer of the CommisG
        sioners Court, and the County Court of Jefferson County
       as now and heretofore      existing shall have all the juris-
       diction which it now has, save and except that which is
       given to the County Court of Jefferson County at Law by



                                    p.   2769
The Honorable     Tom Hanna,     page 3     (~-625)




        this Act, but the county court as now existing shall have
        no other jurisdiction,    civil or criminal.  The county judge
        of Jefferson County shall be judge of the county court for
        the county, and all ex officio duties of the county judge
        shall be exercised     by said judge of the County Court of
        Jefferson   County, except Xnsofar as the same shall by
        this Act be committed to the County Court of Jefferson
        County at Law. Nothing in this Act shall be so construed
        as to require   that the County Judge of Jefferson County
        shall be an attorney.     (Emphasis added).

     A distillation   of the foregoing legislative    enactments would indicate that
the County Court of Jefferson County has concurrent jurisdiction,             along
with the county courts at law of probate,         lunacy, and juvenile matters     (note,
however,     that a “county court” may not be designated as a juvenile court
“unless its judge is an attorney licensed to practice law in this state. “) See
Family Code, $ 51.04(d).         Additionally,   the County Court has concurrent-
jurisdiction    with the county courts at law in “matters      of eminent domain”
which [were] in the jurisdiction        of the Commissioners    Court or the Judge
thereof” at the time of the passage of article 1970-112.          (See article 3264,
et seq.,   for the duties of the county judge in eminent domain proceedings).

    The County Courts at Law of Jefferson County, as indicated above, have
concurrent jurisdiction,    together with the County Court, in probate,. lunacy,
juvenile and eminent domain matters.       In all other proceedings,     both civil
and criminal,   the County Courts at Law have jurisdiction       exclusive   of the
County Court. See Tex. Const. art. 5, 5 22, State ex rel Rector v. McClelland,
224 S.W.2d 70mex.      Sup. 1949); State v. Gillette’s Estate,   10 S.W.2d 984 (Tex.
Sup. 1928); Attorney General Opinion C-28 (1963).

                            SUMMARY

             The County Court of Jefferson     County has concurrent
        jurisdiction,   together with the County Courts at Law in
        probate,    lunacy, juvenile, (as limited by section 51.04 of
        the Family Code) and eminent domain matters.          The County
        Courts at Law have exclusive jurisdiction     in all other civil
        and criminal matters.




                                           Attorney   General   of Texas
The Honorable   Tom Hanna.       page 4     (H-625)




APPROVED:




m
DAVID   M.   KENDALL,    First    A sistant




C. ROBERT HEATH;        ‘Chairman
Opinion Committee




                                      p.   2771